Citation Nr: 1609972	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  14-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from August 1956 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 denial letter from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal was processed in part using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Board remanded this case in September 2014 so that a notice letter could be sent to the Veteran that some of his service records presumably had been destroyed in a July 1973 fire at the National Personnel Records Center.  The letter was to include an NA Form 13055 ("Request for Information Needed to Reconstruct Medical Data").  The Board also remanded the case so that the Veteran's period of active duty service with the U.S. Marine Corps could be verified; it was noted that the Veteran's Reserve obligation was completed on August 26, 1962.  The directives of the Board's remand have been substantially complied with, as a notice letter was sent to the Veteran in December 2015, with no response from the Veteran.  The RO also verified with the service department the Veteran's period of active duty service was from August 1956 to August 1958 and that he did not have any active duty points for his Reserve service from August 1958 to August 1962.  The directives of the Board's remand have been substantially complied with and the case is now ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The Veteran does not have qualifying active service during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 101 (9) (29), 1502, 1521 (West 2014); 38 C.F.R. §§ 3.2(e) (f), 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  With respect to the Veteran's present claim, the nature of his service is the determining factor in this appeal.  Consequently, statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Nonservice-Connected Pension

VA will pay a pension to each veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his own misconduct.  38 U.S.C.A. §§ 1502, 1521. 

In pertinent part, eligibility for a pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C.A § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

For this case, the pertinent periods of war are the Korean conflict, which is defined as the period beginning on June 27, 1950 through January 31, 1955; and the Vietnam conflict, which is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period.  In all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975. 38 U.S.C.A. § 101(9) (29) ; 38 C.F.R. § 3.2(e) (f). 

The records document the Veteran's active duty service from August 1956 to August 1958.  He also had a period of Reserve obligation that ended on August 26, 1962, but personnel records show that he did not earn any active duty points during this time frame.  So the evidence does not show any further active duty service after August 1958.  Statements made on behalf of the Veteran have indicated that the Veteran had wartime service during the Korean conflict while at sea.  See, e.g., January 2016 buddy statement; VA-Form 9.  However, included in the VBMS file are the Veteran's personnel records, which include his DD Form-214 showing service from August 27, 1956 to August 26, 1958, which is after the Korean conflict.  In addition, while his Reserve service ended in 1962, overlapping with the dates for the start of the Vietnam era in 1961, this is only for veterans who served in the Republic of Vietnam.  There is no record that the Veteran had service in Vietnam during his Reserve service.

As such, the Board finds that while the Veteran served in the military for more than 90 days, his service was not during a period of wartime.  The evidence of record does not include any official documentation showing that the Veteran had any other active military duty service during a period of war as defined by law or regulation. 38 C.F.R. § 3.2.  Consequently, the Veteran lacks qualifying military service during a period of war, and his claim for nonservice-connected pension benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


